Citation Nr: 0806334	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-42 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, granting entitlement to 
service connection for diabetes mellitus, type II, and 
assigning a 20 percent schedular evaluation therefor, 
effective from May 21, 2003.  

In connection with the instant appeal, the veteran has 
requested RO and Board hearings and while he was afforded 
proper notice as to the date, time, and location of such 
hearings, he failed to appear for any of the scheduled 
proceedings.  No other request for a hearing remains pending 
at this time.  Thus, the Board herein proceeds to adjudicate 
the merits of the veteran's claim.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires multiple daily injections of insulin and a 
restricted diet; there is also a history of an episode of 
ketoacidosis necessitating a hospitalization; as to 
regulation of activities, while the medical evidence is 
conflicting at best, given the veteran's credible statements, 
and with due consideration of the entire disability picture, 
it is at least as likely as not that his diabetes also 
requires regulation of activities.   

2.  The veteran's diabetes mellitus has not been manifested 
by more than one episode of ketoacidosis or any hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, not has it 
been productive of complications that would not be 
compensable if separately evaluated, multiple 
hospitalizations or progressive loss of weight.  







CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 40 
percent for diabetes mellitus, but no more than 40 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of March 2006 and January 2007.  
The appellant was thereby notified that he should submit all 
pertinent evidence in his possession and, in addition, was 
afforded the notice required under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant long subsequent to the 
RO's assignment of an initial rating by its rating decision 
of March 2004.  Where the VCAA notice is defective, the Board 
must presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, at 
116; accord Sanders, at 10 ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders.  "[A]n error is not 
prejudicial when [it] did not affect 'the essential fairness 
of the [adjudication],'" id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim . . . ."  Mayfield, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, slip op. at 12 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

The record in this instance demonstrates through the 
allegations advanced by the veteran that he had actual 
knowledge that an increased rating was for assignment for his 
diabetes mellitus on the basis of three primary elements, 
specifically, insulin use, dietary restrictions, and limits 
on activity levels.  He specifically argues that all three 
elements are applicable in his case, such that the assignment 
of a 40 percent schedular evaluation under 38 C.F.R. § 4.119 
is warranted.  It, too, is noted that evidence on file 
reveals that full VCAA notice was effectuated prior to the 
issuance of a supplemental statement of the case by the RO in 
June 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of a notification defect).  
More timely VCAA notice would not have operated to alter the 
outcome of the issue on appeal, given that the record while 
tending to indicate a basis for the assignment of the next 
higher schedular evaluation, does not demonstrate entitlement 
to a rating in excess thereof, based either on schedular or 
extraschedular criteria.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains the examination and treatment records compiled by VA 
and non-VA medical professionals, including multiple VA 
medical examinations, findings of which are detailed and 
comprehensive in scope.  Inasmuch as the current record is 
adequate for the rating of the disorder herein at issue, no 
further examination or opinion is deemed necessary in this 
instance.  Accordingly, it is found VA has satisfied its 
duties under the VCAA.  The Board finds that the medical 
evidence of record is sufficient to resolve the claim for 
initial rating addressed herein and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. 
§ 3.326, 3.327.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for diabetes mellitus, type II, was 
established by RO action in March 2004, when a 20 percent 
schedular rating was assigned therefor under DC 7913, 
effective from May 21, 2003.  Given that the veteran timely 
appealed the initial rating assigned, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.

A 20 percent evaluation is assignable where diabetes mellitus 
requires insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating will be assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either a progressive loss of 
weight and strength or complications which would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.  

In this instance, the record indicates that the initial 
diagnosis of diabetes mellitus was made during a period of VA 
hospitalization in April and May 2003 due to an episode of 
diabetic ketoacidosis, with polyuria, polydipsia, and a 
weight loss of 27 pounds.  Daily insulin use and adherence to 
a diabetic diet were prescribed at that time and such regimen 
has been followed since that time, inclusive of three daily 
insulin injections.  No further episodes of ketoacidosis, 
weight loss of any significance, or the occurrence of 
hypoglycemic reactions are shown.  Likewise, indicia of 
complications of diabetes have not been confirmed, there 
being no clinical evidence of diabetic retinopathy and only a 
showing of resulting borderline myocardial ischemia.  The 
veteran has also complained of dysesthesia and notice is 
taken that a VA examiner has offered a diagnosis of diabetic 
peripheral polyneuropathy, but when subsequently asked to 
justify such diagnosis in light of a normal neurological 
examination by the same examiner, it was conceded by the 
examiner that only subjective dysesthesia was present.  Thus, 
the existence of complications of diabetes is not adequately 
demonstrated.  

Regarding the question of whether the veteran's diabetes has 
required a regulation of his activities, the veteran 
indicates that it has.  The veteran can attest to factual 
matters of which he had first-hand knowledge, such as being 
placed regulation of activities due to his diabetes.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  VA 
treatment records indicate that regular exercise has been 
prescribed, although no treating medical professional has 
indicated specifically that strenuous physical activity is 
either permitted or restricted.  The only VA examiner to 
address the question specifically determined in October 2006 
that the veteran's diabetes required no regulation of 
activities.  Notwithstanding the VA examiner's conclusion in 
October 2006, this is a case where the severity of the 
veteran's diabetes is such that it requires up to three daily 
injections of insulin, which the Board notes is consistent 
with one of many prerequisites for a 100 percent rating.  It 
is clear that the requirements for the assignment of a 100 or 
60 percent rating are not met in this case; the veteran's 
diabetes mellitus has not been manifested by more than one 
episode of ketoacidosis or any hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, not has it been 
productive of complications that would not be compensable if 
separately evaluated, multiple hospitalizations or 
progressive loss of weight.  (Emphasis added.)  However, the 
unique nature of the disability picture presented in this 
instance is such that, with resolution of all reasonable 
doubt in favor of the veteran, it is conceded that in 
addition to need for multiple daily injections of insulin and 
a restricted diet; and with a history of an episode of 
ketoacidosis necessitating a hospitalization, and with 
consideration of the veteran's credible history of regulation 
of activities, it is at least as likely as not that his 
diabetes also requires regulation of activities.  
Accordingly, assignment of the next higher schedular 
evaluation of 40 percent is warranted for the period from May 
2003 to the present pursuant to Fenderson, supra.  To that 
extent, alone, the appeal is granted.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that multiple periods of 
hospitalization have been necessitated for management of the 
veteran's diabetes and the existence of a marked interference 
with employment due exclusively to his diabetes is likewise 
not shown.  Accordingly, a referral for a determination of 
whether the assignment of an extraschedular rating is 
appropriate is not warranted.  

On the basis of the above analysis, the record supports a 
rating of 40 percent under DC 7913, but none greater under 
that code or any other code.


ORDER

An initial 40 percent rating, but none greater, for diabetes 
mellitus, type II, for the period from May 21, 2003, to the 
present, is granted, subject to those provisions governing 
the payment of monetary benefits.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


